Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Joseph D. Mintz, J.), entered February 1, 2007 in a proceeding to CPLR article 78. The judgment granted the petition seeking to annul the determination of respondent denying petitioners’ application for an area variance.
It is hereby ordered that the judgment so appealed from is unanimously reversed on the law without costs and the petition is dismissed.
Memorandum: Supreme Court erred in granting the petition *1585in this CPLR article 78 proceeding seeking to annul the determination of respondent, Town of Clarence Zoning Board of Appeals (Board), denying petitioners’ application for an area variance. The Board has broad discretion in determining whether to grant an application for an area variance, and its determination “should be sustained ... if it has a rational basis and is supported by substantial evidence” (Matter of Pecoraro v Board of Appeals of Town of Hempstead, 2 NY3d 608, 613 [2004]). Here, the Board made its determination after considering the relevant statutory factors and weighing the benefit to petitioners against the detriment to the health, safety and welfare of the neighborhood (see Town Law § 267-b [3] [b]; Matter of DeGroote v Town of Greece Bd. of Zoning Appeals, 35 AD3d 1177, 1178 [2006]). “Giving due deference to the broad discretion of the Board, we cannot conclude that the Board’s denial of the variance was either an abuse of discretion or irrational under the circumstances presented” (Pecoraro, 2 NY3d at 614). Present—Scudder, P.J., Hurlbutt, Centra, Green and Gorski, JJ.